Opinion by
Judge Peters :
By the act of the Legislature incorporating appellant, the courts of the respective counties therein named- are authorized to take stock in it, .and issue 'bonds of the county in payment thereof after having submitted the question for .making the subscription to the qualified voters of such county, and a majority shall have voted for said subscription. The act is imperative on the -county court after the question- 'has been submitted and a majority of the voters vote in favor of it. And if the facts requisite to the subscription are shown to exist, and the court should then refuse, a -mandamus to compel the county court to make the subscriptions to the capital stock of appellant is the appropriate remedy. Justices of Clark Co. v. Paris, Winchester and Kentucky River Turnpike Road Co., 11 Ben. Mon. 146.
The duty imposed on the county court by the legislative enactment aforesaid is merely -ministerial, and this court has no jurisdiction to revise o-r reverse an order merely refusing to perform that duty. Page v. Hardin, 8 B. Mon. 651.
Wherefore the motion- of appellee must :be sustained and the appeal dismissed.